PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5230

JEROMY SHANE RAFFIELD,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Richard L. Voorhees, Chief District Judge.
(CR-95-2-M)

Argued: April 3, 1996

Decided: May 6, 1996

Before WILKINSON, Chief Judge, and NIEMEYER and
HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Niemeyer and Judge Hamilton joined.

_________________________________________________________________

COUNSEL

ARGUED: Christopher Wade Derrick, Asheville, North Carolina, for
Appellant. Jerry Wayne Miller, Assistant United States Attorney,
Asheville, North Carolina, for Appellee. ON BRIEF: Mark T. Cal-
loway, United States Attorney, Asheville, North Carolina, for Appel-
lee.

_________________________________________________________________
OPINION

WILKINSON, Chief Judge:

Jeromy Shane Raffield was convicted of drunken driving, refusing
to submit to a breath analysis, and driving without a license inside
Pisgah National Forest, North Carolina. He contends that the United
States has no jurisdiction to bring these charges against him. We dis-
agree. North Carolina Code § 104-5 and 16 U.S.C. § 551 grant the
United States concurrent jurisdiction over national forest lands
located within North Carolina. Accordingly, we affirm the district
court's exercise of jurisdiction here.

I.

On November 29, 1994, Raffield drove his Ford van through Pis-
gah National Forest. Jenny G. Davis, a United States Forest Service
("USFS") Officer, witnessed Raffield driving"in a reckless, erratic,
and suspicious manner" on Yellow Gap Road, a gravel USFS road.
She pulled Raffield over and administered field sobriety tests, which
he failed. Raffield was arrested for drunken driving and taken to Bun-
combe County jail in North Carolina. Once at the jail, Raffield
refused to take a chemical breath analysis.

Under the Assimilative Crimes Act, North Carolina crimes become
federal crimes when they occur on federal lands within North Caro-
lina where federal jurisdiction exists. See 18 U.S.C. §§ 7(3), 13. Pur-
suant to the Assimilative Crimes Act, Raffield was charged with
operating a motor vehicle under the influence of an intoxicating bev-
erage, 18 U.S.C. § 13, N.C. Stat. § 20-138.1(a), refusing to submit to
a chemical breath analysis, 18 U.S.C. § 13, N.C. Stat. § 20-139.1, and
operating a motor vehicle without a valid license, 36 C.F.R. § 261.54.
Raffield brought a motion to dismiss the charges on the ground that
the United States lacked jurisdiction to prosecute him for those
crimes. The magistrate judge denied this motion. Raffield then pled
guilty to all three charges and appealed the jurisdictional issue to the
district court. The district court affirmed the magistrate judge. Raf-
field now appeals the jurisdictional issue to this court.

                    2
II.

A.

In order for the United States to obtain jurisdiction over national
forest lands, "both the state and federal governments [must] agree to
the transfer" of jurisdiction. United States v. Johnson, 994 F.2d 980,
984 (2d Cir.), cert. denied, 114 S.Ct. 418 (1993). Thus, "Congress can
acquire exclusive or partial jurisdiction over lands or waters within a
state by the state's consent or cession." United States v. Brown, 552
F.2d 817, 820 (8th Cir.), cert. denied, 431 U.S. 949 (1977). Section
104-5 of the North Carolina Code provides for a partial cession of
North Carolina's jurisdiction over national forest lands:

          The United States is authorized to acquire . . . such lands in
          North Carolina as in the opinion of the federal government
          may be needed for the establishment of a national forest
          reserve in that region. This consent is given upon condition
          that the State of North Carolina shall retain a concurrent
          jurisdiction with the United States in and over such lands
          . . . . Power is hereby conferred upon Congress to pass
          such laws and to make or provide for the making of such
          rules and regulations, of both civil and criminal nature, and
          to provide punishment therefor, as in its judgment may be
          necessary for the management, control, and protection of
          such lands . . .

While North Carolina has consented to concurrent jurisdiction over
both civil and criminal matters that occur on national forest lands, the
United States government must also "agree to the transfer." Johnson,
994 F.2d at 984. Here, the United States has accepted jurisdiction
over all such forest lands pursuant to 16 U.S.C.§ 551:

          The Secretary of Agriculture shall make provisions for the
          protection against . . . depredations upon the public forests
          and national forests . . . and he may make such rules and
          regulations and establish such service as will insure the
          objects of such reservations, namely to regulate their occu-
          pancy and use and to preserve the forests . . . and any viola-

                    3
          tion of . . . such rules and regulations shall be punished by
          a fine . . . or imprisonment.

Courts have held that § 551 confers broad federal jurisdiction over
activities that affect the national forests. See , e.g., United States v.
Arbo, 691 F.2d 862 (9th Cir. 1982) (Section 551 confers federal juris-
diction over interference with the federal inspection of a mining claim
adjacent to a national forest); United States v. Lindsey, 595 F.2d 5
(9th Cir. 1979) (Section 551 confers federal jurisdiction over campers
on river bed adjacent to a national forest); see also United States v.
Craner, 652 F.2d 23 (9th Cir. 1981) (recognizing that the federal gov-
ernment may prosecute drunk drivers in national parks pursuant to a
statute similar to § 551, 16 U.S.C. § 3).

Raffield seeks to escape the language of § 551 by arguing that
another provision of the forestry code, 16 U.S.C.§ 480, prevents
§ 551 from acting as an acceptance of concurrent federal jurisdiction.
Section 480 provides that "the State wherein any such national forest
is situated shall not, by reason of the establishment thereof, lose its
jurisdiction." This language, however, means only that the mere
establishment of the forest does not alter the jurisdictional status of
the land. It does not in any way preclude state and federal govern-
ments from entering into a relationship of concurrent jurisdiction.

In fact, without concurrent jurisdiction, the federal government
would be unable to protect the forests' many visitors as well as the
forests' plant and animal species. USFS Officers are trained to detect
and apprehend criminals in the wilderness, and without their exper-
tise, the national forests would not be safe for man or beast. Because
North Carolina and the United States have agreed to the creation of
concurrent jurisdiction within North Carolina's national forests, the
United States has the jurisdiction to enforce federal laws within those
forests.

B.

Here, Raffield was charged by the United States with driving under
the influence of an intoxicating beverage and refusing to submit to a
chemical breath analysis, both North Carolina offenses. Under the
Assimilative Crimes Act, however, these North Carolina crimes

                     4
become federal crimes when they occur on federal land where concur-
rent jurisdiction has vested:

          Whoever within [any lands reserved or acquired for the use
          of the United States and under the concurrent jurisdiction
          thereof] is guilty of any act or omission which, although not
          made punishable by any enactment of Congress, would be
          punishable if committed or omitted within the jurisdiction of
          the State [ ] in which such place is situated, by the laws
          thereof in force at the time of such act or omission, shall be
          guilty of a like offense and subject to a like punishment.

18 U.S.C. § 13; see 18 U.S.C. § 7(3). Indeed, the Assimilative Crimes
Act specifically contemplates convictions for "operating a motor
vehicle under the influence of a drug or alcohol" while on federal
lands. 18 U.S.C. § 13(b)(1). Because Raffield committed federal
crimes on "lands reserved or acquired for the use of the United States,
and under the . . . concurrent jurisdiction thereof," 18 U.S.C. § 7(3),
the United States properly exercised its jurisdiction pursuant to 16
U.S.C. § 551.

III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    5